Allowable Subject Matter
Claims 1, 4-11 and 13-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see the last paragraph of page 5 of the Remarks, filed on November 23, 2021, with respect to the obviousness rejection of the subject matter of previous claim 3 (which has now been incorporated into claims 1 and 11) have been fully considered and are persuasive.  The prior art rejections of the Final Rejection mailed on September 24, 2021 have been withdrawn. 
Namely, applicant persuasively argues that the prior art does not explicitly provide a teaching for the high capacity cooling mode not being available during the transport operating mode. Applicant highlights Example 8 of MPEP § 2143 (I) (E) to rebut the previous obviousness rejection, stating that the claim language is not found in the prior art. In view of Applicant’s remarks, the obviousness rejection has been reconsidered. 
In essence, the Examiner agrees that the teachings of the operating modes in the prior art do not necessarily imply a finite set of solutions for the availability of one operating mode over the other, but rather implies a sequential order of operating modes, depending on specific conditions. A review of MPEP § 2145 (X) (B) further supports Applicant’s rebuttal, since one of ordinary skill in the art would recognize that what would have been “obvious to try” would have been to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gives no indication of which parameters are critical, nor which of many possible choices is likely to be successful. In light of Applicant’s arguments and the teachings of the MPEP, the prior art rejections have been withdrawn, since a preponderance of prima facie case of obviousness for the claimed invention. Therefore, the claims are considered allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/MIGUEL A DIAZ/Examiner, Art Unit 3763